EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our Auditors’ report, dated March 31, 2014, accompanying the audited consolidated financial statements for the years ended December 31, 2013 and 2012 of Flexible Solutions International, Inc. We hereby consent to the incorporation by reference of such report in the Company’s registration statements on Form S-8 (File No’s. 333-139815 and 333-176556). Vancouver, Canada MNP LLP, Chartered Accountants March 31, 2014 ACCOUNTING›CONSULTING›TAX 2300, 1, BOX 49148, VANCOUVER, BCV7X 1J1 1.877.688.8408P: 604.685.8408F: 604.685.8594mnp.ca
